 
Supplementary Agreement to
The Project Construction Contract Dated July 25, 2008


Party A: The People’s Government of Linwei District, Weinan City (addressed as
party A below)
Party B: Tianjin Yayi Industrial Co., Ltd. (addressed as party B below)


According to the Contract Law of the People’s Republic of China and related
regulations, both parties have negotiated and agreed on the following clauses
which are supplementary to the Project Construction Contract signed on July 25,
2008:


Clause1. Considering that party B will have to do a lot of preliminary
preparation such as measuring, building design, construction materials purchase
and so on, and that it is earth frozen period, which is not suitable for
construction, from December to the next February in Weinan City, party A agrees
that party B may start construction within 6 months after signing this
agreement. The first phase of the project will complete within 10 months after
construction starts, while the second phase of the project construction will
start before January 2010 and will complete10 months after construction starts.


Clause2. Party A agrees that party B may pay one million first within ten days
after signing the Project Construction Contract dated July 25, 2008. And the
balance should be paid off before the construction starts.


Clause3. The supplementary agreement is effective right after both parties’
signing. Meanwhile, the related clauses in the Project Construction Contract
dated July 25, 2008 will be subject to the content of this agreement.


Clause4. The agreement shall be in duplicate, with each of party A and party B
holding one copy.
 
 
Party A: The People’s Republic of Linwei District, Weinan City
Authorized representative: signature and stamp
Date: September 16, 2008




Party B: Tianjin Yayi Industrial Co., Ltd.
Authorized representative: signature and company seal
Date: September 16, 2008
 

--------------------------------------------------------------------------------